Title: To George Washington from Thomas Jefferson, 14 November 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia, 14 November 1791]

The Secretary of state, to whom has been referred by the President of the United States the Report of the proceedings in the Executive department of the North Western territory, for the month of July 1791, made by the Secretary of the said territory, thereupon Reports
That the letter of July 12. 1791. therein entered, having been already communicated to the legislature of the United states, there is nothing else in the said Report which requires any thing to be done on the part of the President of the United States.
